                               UNITED ST ATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                          Plaintiff,            )
                                                )
  v.                                            )      CRIMINAL NO. SA-19-CR-106-DAE
                                                )
  BENJAMIN JOOST BOGARD,                        )
                                                )
                          Defendant.            )

                                DECLARATION OF PUBLICATION

          In accordance with Title 21 U.S.C. § 853(n)(l) and Rule 32.2(b)(6)(C) of the Federal Rules

  of Criminal Procedure, notice of the forfeiture was posted on an official government internet site

  (www.forfeiture.gov) for at least 30 consecutive days, beginning on June 15, 2019 and ending on

  July 14, 2019 as evidenced by Attachment 1.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on this

J5.J,,h. of July, 2019 at San Antonio, Texas.

                                                       Respectfully submitted,

                                                       JOHNF. BASH


                                                By:

                                                       Assistant United States Attorney
                                                       Asset Forfeiture Section
                                                       601 N.W. Loop 410, Suite 600
                                                       San Antonio, Texas 78216
                                                       Tel: (210) 384-7040
                                                       Fax: (210) 384-7045
                                                       Texas Bar No. 00784077
                       UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION
          COURT CASE NUMBER: 5:19-CR-0106-DAE; NOTICE OF FORFEITURE

       Notice is hereby given that on June 13, 2019, in the case of U.S. v. Benjamin Joost
Bogard, Court Case Number 5: 19-CR-0106-DAE, the United States District Court for the
Western District of Texas entered an Order condemning and forfeiting the following
property to the United States of America:

       Any and all online accounts used by the defendant

        Huawei P20 Lite ANE-LX3 cellular telephone bearing serial number
       KPSDU18425000143 (19-FBl-003974)


        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person ,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (June 15, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C . § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 655 East Cesar E. Chavez Blvd . Room G65, San Antonio,
TX 78206, and a copy served upon Assistant United States Attorney Antonio Franco Jr.,
601 N.W. Loop 410, Suite 600, San Antonio, TX 78216-5597. The ancillary petition shall
be signed by the petitioner under penalty of perjury and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property, the time and
circumstances of the petitioner's acquisition of the right, title and interest in the forfeited
property and any additional facts supporting the petitioner's claim and the relief sought,
pursuant to 21 U.S.C. § 853(n).

        Following the Court's disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee .

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b) . The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11 :59 PM EST 30 days after the date of final publication of this


                                                                                      Attachment 1
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition .htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission on line. If you cannot find the desired assets on line,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Antonio Franco Jr., 601 N.W. Loop 410, Suite 600, San Antonio, TX 78216-
5597 . This website provides answers to frequently asked questions (FAQs) about filing a
petition for remission . You may file both an ancillary petition with the court and a petition
for remission or mitigation.
                                  Advertisement Certification Report


The Notice of Publication was available on thewww.forfeiture .gov web site for at least 18 hours per day
between June 15, 2019 and July 14, 2019. Below is a summary report that identifies the uptime for each
day within the publication period and reports the results of the web monitoring system's daily check that
verifies that the advertisement was available each day.

U.S. v. Benjamin Joost Bogard

Court Case No:               5:19-CR-0106-DAE
For Asset ID(s):             See Attached Advertisement Copy

   ~nsecutive           Data Advertisement          Total Hours Web Site            Verification that
   Calendar Day          Appeared on the            was Available during             Advertisement
       Count                 Web Site                   Calendar Day               existed on Web Site
         1                   06/15/2019                      24.0                          Verified
         2                   06/16/2019                      24.0                          Verified
         3                   06/17/2019                      24.0                          Verified
         4                   06/18/2019                      24.0                          Verified
         5                   06/19/2019                      24.0                          Verified
         6                   06/20/2019                      24.0                          Verified
         7                   06/21/2019                      24.0                          Verified
         8                   06/22/2019                      24.0                          Verified
         9                   06/23/2019                      24.0                          Verified
        10                   06/24/2019                      24.0                          Verified
        11                   06/25/2019                      24.0                          Verified
        12                   06/26/2019                      24.0                          Verified
        13                   06/27/2019                      24.0                          Verified
        14                   06/28/2019                      24.0                          Verified
        15                   06/29/2019                      24.0                          Verified
        16                   06/30/2019                      24.0                          Verified
        17                   07/01/2019                      24.0                          Verified
        18                   07/02/2019                      24.0                          Verified
        19                   07/03/2019                      24.0                          Verified
        20                   07/04/2019                      24.0                          Verified
        21                   07/05/2019                      24.0                          Verified
        22                   07/06/2019                      24.0                          Verified
        23                   07/07/2019                      24.0                          Verified
        24                   07/08/2019                      24.0                          Verified
        25                   07/09/2019                      24.0                          Verified
        26                   07/10/2019                      24.0                          Verified
        27                   07/11/2019                      24.0                          Verified
        28                   07/12/2019                      24.0                          Verified
        29                   07/13/2019                      24.0                          Verified
        30                   07/14/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed .
